DETAILED ACTION
Claims 1-15 were subject to restriction requirement mailed 03/16/2021. 
Applicant filed a response and elected Group I, claims 1-11, without traverse on 05/14/2021. 
Claims 1-15 are pending, of which claims 12-15 are withdrawn by the Examiner. 
Claims 1-11 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 05/14/2021 is acknowledged.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/14/2021.

Specification
The disclosure is objected to because of the following informalities:
Tables 1-2 on pages 34-35 of the specification includes illegible headings and values.  
Appropriate correction is required.

Claim Objections
Claims 2-11 are objected to because of the following informalities:
In order to ensure proper antecedent basis and clarity, it is suggested to insert “thermoplastic” before “resin” and after “The” in line 1 of each of claims 2-11. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “hairlike bodies” in claim 1. It is unclear makes the bodies “hairlike” and what the term “hairlike” includes. The Examiner will interpret the term “hairlike bodies” as any body that is long with a small diameter, such as those shown in FIG. 1 of the specification. 
Claim 5 recites the limitation, “the heat transfer speed of the surface having the hairlike bodies, when in contact, is 0.005-0.500” in lines 2-3. Since the claim states this property is present “when in contact”, it is unclear if this property is required as the claims do not require the thermoplastic resin sheet is “in contact”. Further, it is unclear what the thermoplastic resin sheet is in contact with. In addition, the claim recites a value with no units, therefore the value is indefinite as it is unclear what unit is associated with the value. In other words, would the value 0.25 J/(m2*sec) fall within this range? In view of the specification, the Examiner will interpret the unit as J/(cm2*sec).
Claim 7 recites, “configured such that the hairlike bodies extend hairlike in a direction away from the base layer and a swelling is formed at the tips thereof” in lines 2-3. 

There is insufficient antecedent basis for the limitation "the tips" in line 3. The Examiner will interpret this limitation as “the tips of the hairlike bodies”. 
Regarding dependent claims 2-11, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-11, and 14-15 of copending Application No. 16/641,973. Although the claims at issue are not identical, they are not patentably distinct from each other, as set forth below. 
The present claims require a thermoplastic resin sheet having hairlike bodies arranged regularly on at least one surface of a base layer, wherein a continuous phase is formed without a structural boundary between the base layer and the hairlike bodies. 
The copending claims require a resin sheet having hairlike bodies arranged regularly on at least one surface of an underlayer (i.e., base layer), wherein a continuous phase is formed without a structural boundary between the underlayer and the hairlike bodies and the underlayer and the hairlike bodies at least partially have a crosslinked structure. 
Further, while the copending claims do not explicitly disclose the resin sheet is a thermoplastic resin sheet, as presently claimed, Applicants’ attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to paragraphs [0014] of the copending application which disclose the resin sheet is a thermoplastic resin sheet. 
Present claims 2-4, 6-11, and 13 are substantially identical to copending claims 2-4, 6-11, and 14. While present claims 14-15 are not identical to copending claim 15, the fact remains they are not patently distinct from each other as copending claim 15 recites a molded product of the resin sheet, wherein the molded product is an electronic device cladding or a stationary member. 
While the copending claims do not require a specific heat transfer speed, given that the structure and material of the resin sheet is substantially identical to the thermoplastic resin sheet as used in the present invention, as set forth above, it is clear that the resin sheet of the copending application would inherently have a heat transfer speed of 0.005 to 0.500, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 9, 13, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-9 of copending Application No. 
The present claims require a thermoplastic resin sheet having hairlike bodies arranged regularly on at least one surface of a base layer, wherein a continuous phase is formed without a structural boundary between the base layer and the hairlike bodies. 
The copending claims require a thermoplastic resin sheet having hairlike bodies arranged regularly on at least one surface of an underlayer (i.e., base layer), wherein a continuous phase is formed without a structural boundary between the underlayer and the hairlike bodies. 
Present claims 9 and 13 are substantially identical to copending claims 7 and 8. While present claim 15 is not identical to copending claim 9, the fact remains they are not patently distinct from each other as copending claim 9 recites the molded product is vacuum-pressure molded on a surface of an automobile interior member, an electronic device, an electronic device cladding, a cosmetic container, or a container member.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 9, 13, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-7 of copending Application No. 17/253,362. Although the claims at issue are not identical, they are not patentably distinct from each other, as set forth below. 
The present claims require a thermoplastic resin sheet having hairlike bodies arranged regularly on at least one surface of a base layer, wherein a continuous phase is formed without a structural boundary between the base layer and the hairlike bodies. 

Further, while the copending claims do not explicitly disclose the resin sheet is a thermoplastic resin sheet, as presently claimed, Applicants’ attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to paragraphs [0007] and [0013] of the copending application which disclose the resin sheet is a thermoplastic resin sheet. 
	While the copending claims do not claim the entire range of an average height of the hairlike bodies of no less than 100 µm and no greater than 1,200 µm, the fact remains the copending claims claim an overlapping range of 30 to 500 µm. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Present claims 9 and 13 are substantially identical to copending claims 5 and 6. While present claim 15 is not identical to copending claim 7, the fact remains they are not patently distinct from each other as copending claim 7 recites the molded product is vacuum-pressure molded on a surface of an automobile interior member, an electronic device, an electronic device cladding, a cosmetic container, or a container member.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. It is noted the application is allowed, but not yet issued. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Calhoun et al. (US 2004/0005434) (Calhoun).
Regarding claim 1
Calhoun teaches a unitary polymer substrate (i.e., sheet) having a plurality of microfibers projecting form a surface, wherein the presence of the microfibers greatly increases the surface area and imparts a cloth-like feel to the surface (Calhoun, abstract; FIG. 1C). As shown in FIG. 1C of Calhoun, the microfibers are long with a small diameter and therefore correspond to hairlike bodies. 
	Calhoun further teaches the microfibers (i.e., hairlike bodies) are integral with and have the same composition as the underlying substrate (i.e., base layer), i.e., the microfibers and the underlying substrate form a unitary construction (i.e., continuous phase is formed without a structural boundary between the base layer and the hairlike bodies) (Calhoun, [0006]). 
	Calhoun further teaches the unitary polymer substrate is formed from a thermoplastic polymer (i.e., thermoplastic resin) (Calhoun, claim 8; [0034-0039]). Calhoun further teaches the microfibers are regularly arranged on the surface of the unitary substrate (Calhoun, [0034]). 

Regarding claim 2
Calhoun further teaches the polymer material is preferably a polyolefin copolymer (i.e., olefin based resin) (Calhoun, [0037]).

Regarding claim 3
Calhoun further teaches an example of a unitary polypropylene substrate comprising microfibers having an average height of 100 µm, an average diameter of 15 µm, and an average spacing of 127 µm (Calhoun, [0081-0082]). 

Regarding claim 7


Regarding claim 8
Given Calhoun further teaches the method of making the unitary polymer substrate forms a single layer, it is clear the substrate and the microfibers are a single layer (Calhoun, FIG. 1 and 1C; [0039-0043]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being obvious over Fujiwara et al. (WO 2014087695) (Fujiwara) in view of Keita et al. (WO 2015159825) (Keita).
It is noted that when utilizing Fujiwara et al. (WO 2014087695) (Fujiwara), the disclosures of the reference are based on US 2015/0314554 which is an English language equivalent of the reference. Therefore, citations with respect to Fujiwara et al. (WO 2014087695) (Fujiwara) are found in US 2015/0314554. 
The Examiner has provided machine translations of Keita et al. (WO 2015159825). The citation of the prior art in this rejection refers to the machine translation. It is further noted that Keita et al. (WO 2015159825) is cited in the IDS filed 01/18/2019.
Regarding claims 1 and 8
Fujiwara teaches a water-repellent thermoplastic resin sheet provided with a textured layer having a microtexture on one side and a water repellent layer formed with an approximately constant thickness on the aforementioned one surface side of the textured layer (Fujiwara, abstract; [0012]; [0028]; FIG. 1). As shown in FIG. 1, the microscopic texture is regularly arranged on at least one surface of a base layer, wherein a continuous phase is formed without a structural boundary between the base layer and the microscopic texture. 
Fujiwara does not explicitly teach the microtexture includes hairlike bodies. 

With respect to the difference, Keita teaches a structure with protrusions on the surface, wherein the structure exhibits a liquid repellent effect by having a fine structure on the surface (Keita, page 1 lines 10-11; page 2 lines 45-57). As shown in FIG. 1-3, the protrusions are long with a small diameter (i.e., corresponding to hairlike bodies) (Keita, FIG. 1-3). 
As Keita expressly teaches, the protrusions increase the contact area between the droplets and the air and the surface tension of the droplets significantly increase the liquid repellent function (Keita, page 2 lines 45-48). 
As Keita expressly teaches, since the protrusions are inclined with respect to the vertical direction of the surface of the structure, the droplets easily move and the surface of the structure suppresses adhesion and residue on its surface when the structure is slightly tilted (Keita, page 2 lines 49-54). 
Keita and Fujiwara are analogous art as they are both drawn to liquid-repellent structures having protrusions on its surface. 
In light of the motivation of using the protrusions of Keita, it therefore would have been obvious to one of ordinary skill in the art to use the protrusions of Keita as the microtexture in the water-repellent thermoplastic resin sheet of Fujiwara, in order increase the liquid repellent function by increasing contact area between the droplets and air and suppressing adhesion and residue on the surface of the structure, and thereby arrive at the claimed invention. 

Regarding claim 2
Fujiwara further teaches the textured layer is formed from a resin composition comprising a polyethylene resin (Fujiwara, [0032]). 

Regarding claims 3-5
Fujiwara in view of Keita teaches all of the limitation of claim 1 above. 
Keita further teaches the average diameter of the protrusions on the surface of the structure is preferably 100 nm or more and 10 µm or less (Keita, page 5 lines 173-174). 
As Keita expressly teaches, when the average diameter is smaller than 100 nm, it takes time to obtain such protrusions u uniformly which may make industrial use extremely difficult and if the diameter is larger than 10 µm, it becomes difficult to from an air layer between the droplets and the protrusions when the droplets adhere and the liquid repellent effect may not be obtained (Keita, page 5 lines 189-192). 
Keita further teaches the average height of the protrusions on the surface of the structure is preferably 500 nm or more and 100 µm (Keita, page 6 lines 232). 
As Keita expressly teaches, if the height is smaller than 500 nm, the droplets tend to come into contact with the substrate and the liquid repellency may decrease and if the height is larger than 100 µm, the distance between the protrusions often spread in proportion to the height, therefore liquid may wet and spread between protrusions and liquid repellency as well as durability will decrease (Keita, page 6 lines 232-238). 
Keita and Fujiwara are analogous art as they are both drawn to liquid-repellent structures having protrusions on its surface. 
In light of the motivation provided by Keita, it therefore would have been obvious to one of ordinary skill in the art to ensure the protrusions of Fujiwara in view of Keita have an average diameter of 100 nm or more and 10 µm or less and an average height of 500 nm or more and 100 µm, in order to ensure liquid repellency and durability is sufficient, and thereby arrive at the claimed invention. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Keita further teaches the space between the protrusions is controlled such that when the droplets are attached, the contact area with air is maintained and the droplets come in contact with the protrusions instead of the flat portion, in order to maintain liquid repellency (Keita, page 4 lines 143-152; page 5 lines 196-202).
Although there are no disclosures on the spacing of the protrusions, as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the spacing between the protrusions of Fujiwara in view of Keita, including over the range presently claimed, in order to ensure liquid repellency, and thereby arrive at the claimed invention.


Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	
Given that the structure of the hairlike bodies, including the diameter, spacing, and height, as well as the material of the thermoplastic resin sheet of Fujiwara in view of Keita is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the heat transfer speed of the surface having microtexture of the thermoplastic resin sheet of Fujiwara in view of Keita would intrinsically fall in the range of 0.005 to 0.500, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 6
Fujiwara further teaches the average thickness of the textured layer (i.e., base layer) is 50 to 250 µm (Fujiwara, [0028]; [0043]; FIG. 1). 
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).


Regarding claims 9-10
Fujiwara teaches a water repellent layer is formed above the textured layer (Fujiwara, [0043]). Fujiwara further teaches a styrenic resin layer (4) (substrate layer) laminated on the other surface side of the textured layer (Fujiwara, [0049]; FIG. 3). 

Regarding claim 11
Fujiwara further teaches a styrenic resin layer (4) (substrate layer) laminated on the other surface side of the textured layer (Fujiwara, [0049]; FIG. 3). Fujiwara further teaches the styrenic resin layer comprises additives such as an antistatic agent (Fujiwara, [0053]). 

Claim 4 is alternatively rejected over Fujiwara et al. (WO 2015159825) (Fujiwara) in view of Keita et al. (WO 2015159825) (Keita), as applied in claim 1 above, and further in view of Kobe et al. (US 6,610,382) (Kobe). 
Regarding claim 4
Fujiwara in view of Keita teaches all of the limitations of claim 1 above, however does not explicitly teach the ratio of the static friction coefficient to the dynamic friction coefficient. 
With respect to the difference, Kobe teaches a friction control article including a backing layer (i.e., base layer) having a first surface with an array of at least 100 upstanding stems (i.e., 
Kobe measures the static and dynamic frictional properties of the stem webs, wherein each stem web possesses a ratio of the static friction coefficient of the surface with respect to the dynamic friction coefficient of greater than 1.0 (Kobe, col. 24 lines 1-10; Table 3). 
As Kobe expressly teaches, the stem web construction has a pleasant and soft feel, high friction properties, and good performance in wet and dry conditions (col. 1 lines 12-14; col. 6 lines 8-9). 
Kobe and Fujiwara in view of Keita are analogous art as they are both drawn to substrates with protrusions. 
In light of the disclosure of Kobe, it therefore would have been obvious to one of ordinary skill in the art to ensure the surface having the microtexture of the thermoplastic resin sheet of Fujiwara in view of Keita exhibits a ratio of the static friction coefficient to the dynamic friction coefficient of at least 1.0, as Kobe teaches stem web constructions possess a ratio of the static friction coefficient of the surface with respect to the dynamic friction coefficient of greater than 1.0, exhibit a pleasant and soft feel, high friction properties, and good performance in wet and dry conditions, and thereby arrive at the claimed invention. 

Claim 7 is rejected over Fujiwara et al. (WO 2015159825) (Fujiwara) in view of Keita et al. (WO 2015159825) (Keita), as applied in claim 1 above, and further in view of Calhoun et al. (US 2004/0005434) (Calhoun).
Regarding claim 7
Fujiwara in view of Keita teaches all of the limitation of claim 1 above. Fujiwara in view of Keita further teaches the protrusions (i.e., microtexture; hairlike bodies) are inclined with respect to the vertical direction of the surface of the structure so that, when the structure is slightly tilted, the droplets easily move and the surface of the structure suppresses adhesion and residue on 

With respect to the difference, Calhoun teaches a unitary polymer substrate (i.e., sheet) having a plurality of microfibers (i.e., hairlike bodies) projecting form a surface, wherein the presence of the microfibers greatly increases the surface area and imparts a cloth-like feel to the surface (Calhoun, abstract; FIG. 1C). 
Calhoun teaches the microfibers includes a bulge at the tip end (“expanded-head shape”) of the microfiber (Calhoun, [0008]; [0022]; [0032]; FIG. 8). 
As Calhoun expressly teaches, the presence of the microfibers greatly increases the surface area and can impart a cloth-like feel to the surface (Calhoun, abstract). 
Calhoun and Fujiwara in view of Keita are analogous art as they are both drawn to substrates with protrusions. 
In light of the motivation of using microfibers with an expanded-head shape as provided by Calhoun, it therefore would have been obvious to one of ordinary skill in the art to use protrusions with an expanded-head shape as the microtexture of Fujiwara in view of Keita, in order to increase surface area and provide a cloth-like feel, and thereby arrive at the claimed invention. 

Claims 1-2 and 7-11 are rejected under 35 U.S.C. 103 as being obvious over Fujiwara et al. (WO 2015159825) (Fujiwara) in view of Calhoun et al. (US 2004/0005434) (Calhoun). 
Regarding claims 1 and 7-8
Fujiwara teaches a water-repellent thermoplastic resin sheet provided with a textured layer having a microtexture on one side and a water repellent layer formed with an approximately constant thickness on the aforementioned one surface side of the textured layer 
Fujiwara does not explicitly teach the microtexture includes hairlike bodies. 

With respect to the difference, Calhoun teaches a unitary polymer substrate (i.e., sheet) having a plurality of microfibers (i.e., hairlike bodies) projecting form a surface, wherein the presence of the microfibers greatly increases the surface area and imparts a cloth-like feel to the surface (Calhoun, abstract; FIG. 1C). 
Calhoun teaches the microfibers includes a bulge at the tip end (“expanded-head shape”) of the microfiber (Calhoun, [0008]; [0022]; [0032]; FIG. 8). As shown in FIG. 8 of Calhoun, the microfibers with expanded-head shape are long with a small diameter and therefore corresponding to hairlike bodies.
As Calhoun expressly teaches, the presence of the microfibers greatly increases the surface area and can impart a cloth-like feel to the surface (Calhoun, abstract). 
Calhoun and Fujiwara are analogous art as they are both drawn to substrates with protrusions. 
In light of the motivation of using microfibers with an expanded-head shape as provided by Calhoun, it therefore would have been obvious to one of ordinary skill in the art to use microfibers with an expanded-head shape as the microtexture of Fujiwara, in order to increase surface area and provide a cloth-like feel, and thereby arrive at the claimed invention. 

Regarding claim 2
Fujiwara further teaches the textured layer is formed from a resin composition comprising a polyethylene resin (Fujiwara, [0032]). 

Regarding claim 6
Fujiwara further teaches the average thickness of the textured layer (i.e., base layer) is 50 to 250 µm (Fujiwara, [0028]; [0043]; FIG. 1). 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claims 9-10
Fujiwara teaches a water repellent layer is formed above the textured layer (Fujiwara, [0043]). Fujiwara further teaches a styrenic resin layer (4) (substrate layer) laminated on the other surface side of the textured layer (Fujiwara, [0049]; FIG. 3). 

Regarding claim 11
Fujiwara further teaches a styrenic resin layer (4) (substrate layer) laminated on the other surface side of the textured layer (Fujiwara, [0049]; FIG. 3). Fujiwara further teaches the styrenic resin layer comprises additives such as an antistatic agent (Fujiwara, [0053]). 

Claims 3-5 are rejected under 35 U.S.C. 103 as being obvious over Fujiwara et al. (WO 2015159825) (Fujiwara) in view of Calhoun et al. (US 2004/0005434) (Calhoun), as applied in claim 1 above, and further in view of Kobe et al. (US 6,610,382) (Kobe).
Regarding claims 3-5

It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

With respect to the difference, Kobe teaches a friction control article including a backing layer (i.e., base layer) having a first surface with an array of at least 100 upstanding stems (i.e., hairlike bodies) per square inch and a second surface, wherein the backing layer and the upstanding stems are referred to as a stem web (Kobe, abstract; col. 3 lines 39-51; FIG. 1).
Kobe teaches the average distance between the tactile points in fingertips is approximately 1.27 millimeters (0.050 inches) (i.e., 1270 µm) (Kobe, col. 9 lines 1-3). 
As Kobe expressly teaches, when the spacing between the objects is less than half the tactile distance, it becomes difficult to distinguish between the protrusions on the surface and therefore, the best feel is typically obtained for a stem web with the highest available density of stem (i.e., the feel of the surface is controlled by controlling spacing) (Kobe, col. 9 lines 3-7; col. 6 lines 27-29). 
Kobe and Fujiwara in view of Calhoun are analogous art as they are both drawn to substrates with protrusions. 
Although there are no disclosures on the spacing of the protrusions, as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the spacing between the protrusions of Fujiwara in view of Calhoun, including over the range presently claimed, in order to obtain the best feel, and thereby arrive at the claimed invention. 

Given that the structure of the hairlike bodies, including the diameter, spacing, and height, as well as the material of the thermoplastic resin sheet of Fujiwara in view of Calhoun and Kobe is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the ratio of the static friction coefficient of the surface having microtexture with respect to the dynamic friction coefficient thereof of the thermoplastic resin sheet of Fujiwara in view of Calhoun and Kobe would intrinsically fall in the range of 1.0 to 10.0, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	
Given that the structure of the hairlike bodies, including the diameter, spacing, and height, as well as the material of the thermoplastic resin sheet of Fujiwara in view of Calhoun and Kobe is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the heat transfer speed of the surface having microtexture of the thermoplastic resin sheet of Fujiwara in view of Calhoun and Kobe would intrinsically fall in the range of 0.005 to 0.500, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 4
Fujiwara in view of Calhoun teaches all of the limitations of claim 1 above, however does not explicitly teach the ratio of the static friction coefficient to the dynamic friction coefficient. 
Alternatively, with respect to the difference, Kobe teaches a friction control article including a backing layer (i.e., base layer) having a first surface with an array of at least 100 upstanding stems (i.e., hairlike bodies) per square inch and a second surface, wherein the backing layer and the upstanding stems are referred to as a stem web (Kobe, abstract; col. 3 lines 39-51; FIG. 1).
Kobe measures the static and dynamic frictional properties of the stem webs, wherein each stem web possesses a ratio of the static friction coefficient of the surface with respect to the dynamic friction coefficient of greater than 1.0 (Kobe, col. 24 lines 1-10; Table 3). 

Kobe and Fujiwara in view of Calhoun are analogous art as they are both drawn to substrates with protrusions. 
In light of the disclosure of Kobe, it therefore would have been obvious to one of ordinary skill in the art to ensure the surface having the microtexture of the thermoplastic resin sheet of Fujiwara in view of Keita exhibits a ratio of the static friction coefficient to the dynamic friction coefficient of at least 1.0, as Kobe teaches stem web constructions possess a ratio of the static friction coefficient of the surface with respect to the dynamic friction coefficient of greater than 1.0, exhibit a pleasant and soft feel, high friction properties, and good performance in wet and dry conditions, and thereby arrive at the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789